ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above-captioned case, it is this 10th day of January, 2000
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Lomax v. Warden, 356 Md. 569, 741 A.2d 476 (1999), State v. Kanaras, 357 Md. 170, 742 A.2d 508 (1999), and Herrera v. State, 357 Md. 186, 742 A.2d 517 (1999). Costs in this Court to be paid by the respondent.